Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 3/4/22 overcome the rejections set forth in the office action mailed 11/10/21. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (U.S. PG Pub. No. 2015/0057202) in view of Murata (U.S. PG Pub. 2011/0077183).
In paragraphs 11-28 Nakao discloses a lubricating oil for transmissions comprising a base oil, as recited in component (A) of claim 1, and a poly (alkyl(meth)acrylate), as recited in component (C) of claim 1, where the poly(meth)acrylate comprises two poly(meth)acrylates (B-1) and (B-2), where (B-2) is present in an amount of 0.05 to 10% by weight, overlapping the range recited for component (C) of claim 1, and has a weight average molecular weight of 20,000 to 100,000, within the range recited in claim 2. It is noted that the open-ended “comprising” language of the claims allows for the claimed composition to include additional components, such as the poly(meth)acrylate (B-1) of Nakao. It is also noted that Nakao discloses in paragraph 122 that the total concentration of poly(meth)acrylate also overlaps the range recited for component (B) of claim 1. 
In the Table following paragraph 195, Nakao discloses that the compositions can have a viscosity at 40° C within the range recited in claim 5. In paragraph 148 Nakao discloses that the compositions preferably have a Brookfield viscosity at -40° C of 15,000 mPa·s or less, overlapping the range recited in claim 6. The composition of Nakao must be prepared by blending the components, as recited in claim 9. In paragraph 31 and 151 Nakao discloses that the compositions are useful in automobile transmissions and hydraulic systems, leading to devices and methods meeting the limitations of claims 10-12. In paragraphs 134-145 Nakao discloses that the composition comprises additional additives in an amount of 0.1 to 20% by weight, leading to a base oil concentration overlapping the range recited in claim 21 and a concentration of base oil, poly(meth)acrylate, and ethylene-olefin copolymer (paragraph 132) overlapping the range recited in claim 20.  The differences between Nakao and the currently presented claims are:
i) Nakao discloses in paragraph 132 that the composition can further comprise ethylene-olefin or styrene-diene copolymers, which are olefin copolymers as recited in component (B) of claim 1, but does not recite specific suitable olefin copolymers.
ii) Nakao does not specifically disclose the pour point of the lubricant oil composition. This relates to claim 7.
With respect to i), Murata discloses in paragraph 9 a lubricating oil composition comprising an ethylene-α-olefin copolymer and/or a polymethacrylate, where the polymethacrylate is similar to that of Nakao. The ethylene-α-olefin copolymer of Murata meets the limitations of the olefin copolymer of component (B) of claim 1. In paragraph 25 Murata discloses that the concentration of the ethylene-α-olefin copolymer ranges from 0.1 to 20% by weight, overlapping the ranges recited in claims 1 and 17. In paragraph 29 Murata discloses that the polymethacrylate is present in an amount of 0.1 to 10% by weight, consistent with the range disclosed by Nakao, and leading to a total concentration of ethylene-α-olefin copolymer and polymethacrylate overlapping the ranges recited in claims 1, 4, and 14-15, and a ratio encompassing the range recited in claim 3. In paragraph 21 Murata discloses that the ethylene-α-olefin copolymer has a number-average molecular weight of 2,500 to 25,000. Since the weight-average molecular weight is at least as high as the number-average molecular weight, and the ethylene-α-olefin copolymer of Murata would have to have an implausibly high polydispersity of greater than 12 to not overlap the range recited in claim 18, the ethylene-α-olefin copolymers of Murata are considered to have a weight-average molecular weight overlapping the range recited in claim 18. 
It would have been obvious to one of ordinary skill in the art to include the ethylene-olefin copolymer of Murata in as the ethylene-olefin copolymer in the composition of Nakao, in the amount taught by Murata, since Murata discloses that it is a suitable ethylene-olefin copolymer for use in combination with a methacrylate polymer in a lubricant composition, and teaches in paragraphs 1 that the composition is useful for decreasing fuel consumption, which is a desired (paragraph 1) property of Nakao. It is noted that while Nakao teaches in paragraph 133 that the composition preferably does not contain any pour point depressants or viscosity index improvers having a weight-average molecular weight of 10,000 or greater, other than the poly(meth)acrylate, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to ii), Nakao discloses in paragraph 37 that the base oil has a pour point of -25° C to -50° C, overlapping the range recited in claim 7, and teaches throughout the disclosure, for example in paragraphs 118-119 and 134 that the composition has excellent low temperature properties and fluidity, and that additional additives do not hinder the low temperature properties of the composition. It is therefore apparent that the compositions of Nakao have pour points at least overlapping the range recited in claim 7. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 7 is therefore also rendered obvious by Nakao.
In light of the above, claims 1-7, 9-15, 17-18, and 20-21 are rendered obvious by Nakao in view of Murata.

Claims 1-5, 7, 9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Yaguchi (U.S. PG Pub. No. 2010/075875).
Murata discloses in paragraph 9 a lubricating oil composition comprising a base oil, as in component (A) of claim 1, an ethylene-α-olefin copolymer, which is an olefin copolymer as recited in component (B) of claim 1, and/or a polymethacrylate. In paragraph 13 Murata discloses that the base oil has a viscosity index of at least 100, overlapping the range recited in claim 19. In paragraph 25 Murata discloses that the concentration of the ethylene-α-olefin copolymer ranges from 0.1 to 20% by weight, overlapping the ranges recited in claims 1 and 17. In paragraph 29 Murata discloses that the polymethacrylate is present in an amount of 0.1 to 10% by weight, leading to a total concentration of ethylene-α-olefin copolymer and polymethacrylate overlapping the ranges recited in claims 1, 4, and 14-15, and a ratio encompassing the range recited in claim 3. In paragraph 28 Murata discloses that the polymethacrylate can be used singly, indicating that it is the only polymethacrylate in the composition, as recited in claim 16. In paragraph 44 Murata discloses that the composition has a kinematic viscosity of 5.6 to 15.0 mm2/s at 100° C, overlapping the range recited in claim 5. In paragraph 30 Murata discloses that the compositions are prepared by adding the ethylene-α-olefin copolymer and methacrylate to the base oil, meeting the limitations of the method step of claim 9. Based on the amounts of the additional components disclosed in paragraphs 36, 38, and 41-42, the concentration of base oil, ethylene-α-olefin copolymer, and polymethacrylate of Murata overlap the ranges recited in claims 20-21. The differences between Murata and the currently presented claims are:
i) Murata does not disclose the pour point of the composition. 
ii) Murata does not disclose the weight-average molecular weights of the ethylene-α-olefin copolymer and the polymethacrylate. This relates to claims 2 and 18.
With respect to i), Yaguchi discloses in paragraph 1 a lubricating oil composition for internal combustion engines. In paragraphs 31 and 34 Yaguchi discloses that the base oil of the composition preferably has a pour point of -15° to -45° C, and paragraphs 82-83 Yaguchi discloses that the composition can further comprise a synthetic base oil with a pour point as low as -60° C, preferably -40° C to -50° C. The base oil of Yaguchi therefore has a pour point overlapping the ranges recited in claims 1, 7, and 13. Since Murata discloses that the composition can further comprise a pour point depressant (paragraph 43 of Murata) and notes in paragraphs 13, 25, and 29 the importance of avoiding viscosity increase at low temperature, the use of the base oils blend of Yaguchi as the base oil in the composition of Murata will lead to compositions having pour points at least overlapping the ranges recited in claims 1, 7, and 13. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to use the e base oils of Yaguchi as the base oil in the composition of Murata, since Yaguchi teaches that it is a suitable base oil blend for use in an engine oil, and in order to impart improved low temperature properties to the composition of Murata.
With respect to ii), in paragraph 21 Murata discloses that the ethylene-α-olefin copolymer has a number-average molecular weight of 2,500 to 25,000. Since the weight-average molecular weight is at least as high as the number-average molecular weight, and the ethylene-α-olefin copolymer of Murata would have to have an implausibly high polydispersity of greater than 12 to not overlap the range recited in claim 18, the ethylene-α-olefin copolymers of Murata are considered to have a weight-average molecular weight overlapping the range recited in claim 18. Similarly, in paragraph 26 Murata discloses that the polymethacrylate has a number-average molecular weight of 10,000 to 30,000. Since the weight-average molecular weight is at least as high as the number-average molecular weight, and the polymethacrylate of Murata would have to have an implausibly high polydispersity of greater than 10 to not overlap the range recited in claim 18, the polymethacrylates of Murata are considered to have a weight-average molecular weight overlapping the range recited in claim 2. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Response to Arguments
Applicant’s arguments filed 3/4/22 have been considered but are moot in light of the new grounds of rejection. The newly applied Murata reference provides motivation for one of ordinary skill in the art to include an olefin copolymer in the composition of Nakao in an amount sufficient to meet the limitations of amended claim 1. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771